
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 315
		IN THE HOUSE OF REPRESENTATIVES
		
			April 1, 2009
			Ms. Ros-Lehtinen (for
			 herself, Ms. Berkley,
			 Mr. Brown of South Carolina, and
			 Ms. Bordallo) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Supporting the goals and ideals of Alcohol
		  Awareness Month.
	
	
		Whereas in 2007 there were 12,998 alcohol-impaired traffic
			 fatalities in the United States causing countless families immeasurable pain
			 and suffering;
		Whereas on average someone is killed in an
			 alcohol-impaired crash every 30 minutes;
		Whereas according to the National Highway Traffic Safety
			 Administration, in 2007, 67 percent of drivers involved in alcohol-impaired
			 traffic fatalities had a high blood alcohol concentration driver at .15 percent
			 or above;
		Whereas the potential danger for young people to be
			 involved in alcohol-related crashes escalates during prom and graduation
			 season;
		Whereas research shows that effective communication
			 between parents and their children beginning at an early age can help prevent
			 underage drinking and alcohol abuse;
		Whereas many State attorneys general are launching
			 underage drinking prevention messages and programs in their States and
			 communities;
		Whereas the Nation’s prosecutors are releasing a new
			 program to improve adjudication of drunk driving cases which will reduce drunk
			 driving and save lives; and
		Whereas April 8 is National Alcohol Screening Day where
			 Americans across the Nation can be screened anonymously to see if their
			 drinking habits may be risky and are given a chance to talk with health
			 providers about concerns: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)supports the goals
			 and ideals of Alcohol Awareness Month;
			(2)encourages parents
			 to talk with their children about the dangers of substance abuse;
			(3)condemns the
			 pervasiveness of alcohol-impaired driving and tragedy; and
			(4)promotes the
			 responsible consumption of alcohol for all people of the United States.
			
